Case 1:19-cv-05284-ENV-SMG Document 21 Filed 08/06/20 Page 1 of 2 PageID #: 92




                                             August 6, 2020

Hon. Steven M. Gold
United States Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

                                             RE:    Poulmentis v. Plaza Patisserie, et al.
                                                    Docket No. 1:19-cv-05284

To the Honorable Court:

       The parties have met and conferred and write jointly pursuant to Your Honor’s June 22,
2020 Status Report Order to advise the Court of this matter’s Mediation Status.

       The parties have agreed upon a Mediator and have been engaged in discussions regarding
scheduling. We currently anticipate engaging in remote Mediation in early to mid September.

       Respectfully submitted,

       PARDALIS & NOHAVICKA, LLP

       /s/ Gregory A. Nahas
       Gregory A. Nahas, Esq. (GN1002)
       Attorneys for Defendants
       PLAZA PATISSERIE and CHRIS KOUVAROS
       950 Third Avenue, 25th Floor
       New York, NY 10022
       Tel: 212.213.8511 | Fax: 718.777.0599
       greg@pnlawyers.com

       MICHAEL FAILLACE & ASSOCIATES, P.C.

       /s/ Clela Errington, Esq.
Case 1:19-cv-05284-ENV-SMG Document 21 Filed 08/06/20 Page 2 of 2 PageID #: 93




      Clela Errington, Esq.
      Attorneys for Plaintiff
      NICHOLAS POULMENTIS
      60 East 42nd Street, Ste. 4510
      New York, NY 10165
      Tel: 212.317.1200 | Fax: 212.317.1620
      cerrington@faillacelaw.com
